Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Election/Restrictions
Claims 12-16, 19-21, 23-27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2019.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Objections
Claim 11 is objected to because of the recitation of “a locking groove” in line 2 and should be “the locking groove” since it was previously recited in claim 10 line 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10-11, 17-18, 22, 28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hujisawa et al. (US 6,502,866 hereinafter “Hujisawa”).
Claims 10-11 and 31, Hujisawa discloses a pipe joint coupled to a metal flexible pipe comprising: 
a hollow joint main body (Fig. 1, 11); 
a nut (Fig. 1, 25) screwed into the joint main body; 
a seal member (Fig. 1, 23) mounted inside of the joint main body (Fig. 1); and 
a retainer (Fig. 1, 40) placed between the joint main body and the nut (Fig. 1), wherein the retainer comprises: 

a retainer locking portion (Fig. 1, portion of 40 at the outermost radial portion of 40) 1) caught and locked inside of the joint main body in the coupled state (Fig. 1, indicated retaining locking portion is caught and locked inside of 11), and 2) not caught and locked inside of the joint main body when not in the coupled state (Fig. 1, 40 would not be caught and locked inside when not in the coupled state),
wherein 
a locking groove (Fig. 1, groove at 16) is formed in an inner circumferential surface (Fig. 1, 16 is formed from 11) of the joint main body, and 
the retainer locking portion is configured as a convex portion (Fig. 1, indicated retaining locking portion is configured as a convex portion similar to the applicant’s invention such that it protrudes radially outward) that is caught and locked in the locking groove in the coupled state (Fig. 1, indicated retaining locking portion is caught and locked inside of 11), and
a status of the retainer locking portion changes from a status that the retainer locking portion is not caught inside of the joint main body to a status that the retainer locking portion is caught inside of the joint main body by movement of the retainer locking portion along a screwing direction in which the nut is screwed into the joint main 
the retainer locking portion is caught and locked by a locking groove (Fig. 1, 40 can be interpreted as caught and locked by the locking groove at 16 such that 40 fits within the groove at 16 and coupled against 52) formed in an inner surface of the joint main body in the coupled state (Fig. 1, groove at 16 is formed in an inner surface of 11), 
the retainer has a central axis line common with the joint main body (Fig. 1) and provides an annular appearance shape (Figs. 1 and 4) that forms at least part of an entire circumference in a circumferential direction about the central axis line (Figs. 1 and 4), 
the retainer comprises a leading end portion (Fig. 4, at 41) located on a leading end side along a screwing direction (Figs. 1 and 4) in which the nut is screwed into the joint main body (Figs. 1 and 4) and that includes the pawl portion and the retainer locking portion, and a rear end portion (Fig. 1, pawl portion at 43, locking portion under 47, and rear end portion at 44) located on a rear end side along the screwing direction (Fig. 1, rear side of 44);
a distance from the central axis line to an outer diameter end of the leading end portion is longer than a distance from the central axis line to an outer diameter end of the rear end portion (Fig. 1, outer diameter of 41 is longer than an outer diameter at 44), and
the retainer locking portion includes a tapered portion (Fig. 1, 42) and a step portion (Fig. 1, straight inner surface under 44 is a step portion adjacent to 42), the 
Claims 17 and 22, Hujisawa discloses the pipe joint according to claim 10, wherein the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body (Fig. 1).  
Hujisawa does not expressly disclose the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body” does not impart a physical limitation which differentiates over the prior art, therefore the retainer and nut of Hujisawa is considered as reading on the limitation " the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body ".
Claims 18 and 28, Hujisawa discloses the pipe joint according to claim 10, wherein
the joint main body includes a body locking portion (Fig. 1, 15), 

the body locking portion and the nut locking portion are caught and locked by each other in the coupled state (Fig. 1, 15 and 26 are caught and locked to each other by threading together in a coupled state).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11, 17-18, 22, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (JP 2004003535 A) in view of Hujisawa (US 6,502,866).

Claims 10-11 and 31, Fujisawa discloses a pipe joint coupled to a metal flexible pipe comprising: 
a hollow joint main body (Fig. 7, 2); 
a nut (Fig. 7, 4) screwed into the joint main body; 
a seal member (Fig. 7, 26) mounted inside of the joint main body (Fig. 7); and 
a retainer (Fig. 7, 6) placed between the joint main body and the nut (Fig. 7), wherein the retainer comprises: 
a pawl portion (Fig. 7, 42) engaged with a trough (Fig. 7, 66) of the metal flexible pipe in a coupled state (Fig. 7) that the metal flexible pipe is coupled with the pipe joint by further screwing the nut into the joint main body (Fig. 7); and 
a retainer locking portion (Figs. 7-8, portion of 6 at 62) 1) caught and locked inside of the joint main body in the coupled state (Fig. 7), and 2) not caught and locked inside of the joint main body when not in the coupled state (Figs. 7-8, portion of 6 at 62 would not be caught and locked inside the joint main body when not in the coupled state),
wherein 
a locking groove (Fig. 7, groove at 46 of 2) is formed in an inner circumferential surface (Fig. 7) of the joint main body, and 
the retainer locking portion is configured as a convex portion (Fig. 7, convex portion of 6 at 46) that is caught and locked in the locking groove in the coupled state (Fig. 7, indicated convex portion of 6 is caught and locked in the groove at 46 of 2), and
a status of the retainer locking portion changes from a status that the retainer locking portion is not caught inside of the joint main body to a status that the retainer 
the retainer locking portion is caught and locked by a locking groove (Fig. 8, groove at 62) formed in an inner surface of the joint main body in the coupled state (Figs. 7 and 8), 
the retainer has a central axis line common with the joint main body (Fig. 8, retainer 6 is annular and therefore has a central axis and is common with the indicated joint main body) and provides an annular appearance shape (Fig. 8, 6 is annular in appearance and shape) that forms at least part of an entire circumference in a circumferential direction about the central axis line (Fig. 8), 
the retainer comprises a leading end portion (Fig. 8, end portion at 42) located on a leading end side along a screwing direction (Fig. 8, end portion at 42 is located at the leading end side similar to the applicant’s invention) in which the nut is screwed into the joint main body (Fig. 8, nut 4 is screwed into the joint main body) and that includes the pawl portion and the retainer locking portion (Fig. 8, portions at 42 and 46), and a rear end portion (Fig. 8, portion of 6 that abuts 28) located on a rear end side along the screwing direction (Fig. 8, portion of 6 that abuts 28 is located on a rear end side along the screwing direction);
a distance from the central axis line to an outer diameter end of the leading end portion is longer than a distance from the central axis line to an outer diameter end of 
the retainer locking portion includes a tapered portion (Fig. 4, tapered portion at 42) and a step portion (Fig. 4, straight portion under number 36), the tapered portion being tapered along the screwing direction toward the leading end (Figs. 4 and 6, taper at 42 tapers along the screwing direction and allows for the corrugations to slide through), and the step portion is perpendicular to the radial direction (Fig. 4, indicated step portion at 36 is perpendicular to the radial direction such that it is straight in the axial direction). 
Fujisawa does not expressly disclose the tapered portion and the step portion are continuously formed together. 
In the related field of corrugated fittings, Hujisawa teaches a retainer (Fig. 4, 40) having a tapered portion (Fig. 4, 42) continuously formed with a step portion (Fig. 4, adjacent to 42 is a step portion continuously formed from a rear end of 42 and is perpendicular to the radial direction). 
It would have been obvious to one having ordinary skill in the art to have modified the tapered portion and step portion of Fujisawa to include a tapered portion continuously formed with a step portion in order to have the advantage of allowing a corrugated tube to push strongly against a tapered surface and allowing ease of insertion as taught by Hujisawa in 8:65-67 and 9:1-15.
Claims 17 and 22, Fujisawa and Hujisawa discloses the pipe joint according to claim 10, and Fujisawa further discloses the retainer and the nut are assembled to and 
Fujisawa does not expressly disclose the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body” does not impart a physical limitation which differentiates over the prior art, therefore the retainer and nut of Fujisawa is considered as reading on the limitation " the retainer and the nut are assembled to and integrated with each other before the nut is further screwed into the joint main body ".
Claims 18 and 28, Fujisawa and Hujisawa discloses the pipe joint according to claim 10, and Fujisawa further discloses
the joint main body includes a body locking portion (Fig. 5, 22), 
the nut includes a nut locking portion (Fig. 5, 56), and 
the body locking portion and the nut locking portion are caught and locked by each other in the coupled state (Fig. 5, 22 and 56 are caught and locked by each other in the coupled state).  
Claim 30, Fujisawa and Hujisawa discloses the pipe joint according to claim 11, and Fujisawa further discloses a convex portion of the retainer is in contact with a locking groove on the joint main body (Fig. 8, the convex portion at 60 and 62 is in contact with the groove opposite of the screwing direction of the nut 4) in an opposite direction to a screwing direction in which the nut is screwed into the joint main body in the coupled state.

Response to Arguments
Applicant's arguments filed 3/03/2021 but with respect to claims 10-11, 17-18, 22, 28, and 30-31 have been considered but are moot because the new ground of rejection does not rely on the prior art Fujisawa alone as applied in the current rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moner et al. (7,690,693) discloses a corrugated fitting with a retainer having a tapered portion continuously formed to a step portion locked in a trough of the corrugated tubing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679   

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679